


FIRST AMENDED AND RESTATED REVOLVING PROMISSORY NOTE
Operating Line of Credit - Revolving Loan


Omaha, Nebraska                                    $10,000,000
Note Date: May 12, 2011                     Maturity Date: May 1, 2012


On or before May 1, 2012, Dakota Ethanol, L.L.C., a South Dakota limited
liability company ("BORROWER") promises to pay to the order of First National
Bank of Omaha ("BANK") at any of its offices in Omaha, Nebraska the principal
sum hereof, which shall be Ten Million and no hundredths Dollars
($10,000,000.00) or so much thereof as may have been advanced by BANK and shown
on the records of the BANK to be outstanding, under this First Amended and
Restated Revolving Promissory Note ("Note") and the First Amended and Restated
Construction Loan Agreement (as amended, the "AGREEMENT") executed by the BANK
and BORROWER dated as of June 18,2 009, as it may, from time to time, be
amended, including by that certain Second Amendment of First Amended and
Restated Construction Loan Agreement of even date with this Note. This Note
evidences the REVOLVING LOAN described in the AGREEMENT, and amends and restates
that certain Revolving Promissory Note dated May 13, 2010 executed and delivered
by BORROWER in favor of BANK, but is not a novation thereof.


Interest will accrue on this Note and be paid as provided for in the AGREEMENT.
Principal will be paid on the Loan Termination Date applicable to this Note, as
provided for in the AGREEMENT.


The AGREEMENT contains additional terms of this Note, including, but not limited
to enumerated events of default, and the granting of liens to secure BORROWER's
performance. All capitalized terms not otherwise defined herein shall have the
same meanings as set forth in the AGREEMENT.


The aggregate unpaid principal amount hereof plus interest shall become
immediately due and payable without demand or further action on the part of the
BANK upon the occurrence of an EVENT OF DEFAULT as set forth under the AGREEMENT
or any other LOAN DOCUMENT. If the maturity date of this NOTE is accelerated as
a consequence of an EVENT OF DEFAULT, then the BANK shall have all the rights
and remedies provided for in the AGREEMENT, the other LOAN DOCUMENTS or
otherwise available at law or in equity. The rights, powers, privileges, options
and remedies of BANK provided in the AGREEMENT, the other LOAN DOCUMENTS or
otherwise available at law or in equity shall be cumulative and concurrent, and
may be pursued singly, successively or together at the sole discretion of BANK,
and may be exercised as often as occasion therefor shall occur. No delay or
discontinuance in the exercise of any right, power, privilege, option or remedy
shall be deemed a waiver of such right, power, privilege, option or remedy, nor
shall the exercise of any right, power, privilege, option or remedy be deemed an
election of remedies or a waiver of any other right, power, privilege, option or
remedy. Without limiting the generality of the foregoing, the BANK's waiver of
an EVENT OF DEFAULT shall not constitute a waiver of acceleration in connection
with any future EVENT OF DEFAULT. The BANK may rescind any acceleration of this
NOTE without in any way waiving or affecting any acceleration of this NOTE in
the future as a consequence of an EVENT OF DEFAULT. The BANK's acceptance of
partial payment or partial performance shall not in any way affect or rescind
any acceleration of this NOTE made by the BANK.
Furthermore, BANK reserves the right to offset without notice all funds held by
BANK against debts owing to BANK by BORROWER.
All makers and endorsers hereby waive presentment, demand, protest and notice of
dishonor, consent to any number of extensions and renewals for any period
without notice; and consent to any substitution, exchange or release of
collateral, and to the addition or releases of any other party primarily or
secondarily liable.




--------------------------------------------------------------------------------








[SIGNATURE PAGE FOLLOWS]






--------------------------------------------------------------------------------








Executed as of the 12th day of May, 2011.


Dakota Ethanol, L.L.C.




By:    /s/ Scott Mundt            
Scott Mundt, Chief Executive Officer






